DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 17-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Mignoli et al. (US 2018/0278017 A1) in view of Yamano et al. (US 2018/0132346 A1).
Regarding claim 1, Mignoli et al. teaches a light-emitting device (see Figs. 1A, 1B, and 2)
comprising: 
a capacitor (C) comprising: 
a first and a second outer electrodes (two external pins or terminals of C comprising of C1 or C2 as shown in Fig. 1B where the respective terminals are placed on the lead frames),
one or more solid-state light-emitting elements configured to emit light when electric power is supplied from the capacitor (C buffers the Vs which turns on DL, see para [0019]); and
a switch (TL or HS) configured to control the electric power (power across C) supplied from the capacitor to the solid-state light- emitting element, 
L) is on an outer face of the capacitor (Fig. 1B shows the Laser diode DL is on the outer face of C1 or C2 where the lead frames, 11, are commonly connected as shown in the circuit schematics of Figs. 1A and 2), the switch (transistor TL  or HS being the switch) is on the outer face of the capacitor or inside the capacitor (TL or HS is placed on the outer face of C1 or C2 where the lead frames are commonly connected as shown in the circuit schematics of Figs. 1A), and the conductive portion (conducting lines between DL and TL shown in Fig. 1A and 2) connects the solid-state light-emitting element and the switch in series,
but does not teach the specific of a structure of the capacitor (C) comprising: 
a dielectric layer, a first inner electrode and a second inner electrode, the dielectric layer being between the first inner electrode and the second inner electrode, 
a first outer electrode (external pin of C) electrically connected to the first inner electrode, a second outer electrode (another external pin of C) electrically connected to the second inner electrode, and a conductive portion between the first outer electrode and the second outer electrode; 
However, Yamano et al. teaches the specific details of the structure of the capacitor (see Fig. 1A or 1B) comprising: 
a dielectric layer (12), a first inner electrode (14 connected to 16a) and a second inner electrode (14 connected to 16b), the dielectric layer being between the first inner electrode and the second inner electrode, 
a first outer electrode (16a) electrically connected to the first inner electrode, 

a conductive portion (18) between the first outer electrode and the second outer electrode for the purpose of preventing acoustic noise of a circuit board by utilizing a ceramic capacitor (see para [0004]).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize a ceramic capacitor of Yamano et al. having multiple internal electrodes within dielectric layers in place of the capacitor of Mignoli et al. for a reliable operation by reducing acoustic noise coming from a circuit board.
Regarding claim 2, Mignoli et al. in view of Yamano et al. teaches the light-emitting device according to Claim 1, wherein the conductive portion comprises a connecting electrode (connecting wiring shown in the schematics of Fig. 1A and 1B and 2 of Mignoli et al.) on the outer face of the capacitor.
Regarding claims 7-8, Mignoli et al. in view of Yamano et al. teaches the light-emitting device according to Claim 1, wherein the switch (TL in Fig. 1B of Mignoli et al.) is on the outer face of the capacitor (outer face of capacitor C1 and C2), where the solid-state light-emitting element emits light (the light emitted by DL , see Fig. 1A of Mignoli et al.),
but does not teach the specific of the relative arrangement of the solid-state light-emitting element, the capacitor and the switch such that emitting light is in a direction parallel to the outer face of the capacitor and the switch being at a position that avoids an optical path of the light emitted from the solid-state light-emitting element (claim 7), or the switch is arranged so as either to be shifted relative to the optical path in a direction parallel with the claim 8) or to be shifted relative to the optical path in a direction orthogonal to the outer face (claim 9).
However it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to configure the relative arrangement of the solid-state light-emitting element, the capacitor and the switch such that emitting light is in a direction parallel to the outer face of the capacitor and the switch being at a position that avoids an optical path of the light emitted from the solid-state light-emitting element, since it has been held that rearranging parts of an invention involves only routine skill in the art for the purpose of providing optimal transmission of the light generated by solid-state light-emitting element.
Regarding claim 10, Mignoli et al. in view of Yamano et al. teaches the light-emitting device according to Claim 7, further comprising a light-receiving element (detector being a target of the light emitted by DL , see para [0004] of Mignoli) in the optical path, the light-receiving element being configured to receive the light emitted from the solid-state light-emitting element.
Regarding claim 17, Mignoli et al. teaches a capacitor (see capacitors C1 and C2 in Fig. 1A and 1B),
a placement portion (package 10 in Fig. 1B) on which one or more solid-state light-emitting elements (diode DL ) and a switch (TL) are located, 
the solid- state light-emitting elements (diode DL emits light when the electric power is supplied Vs from  C1 and C2) being configured to emit light (see Fig. 1A) when electric power is supplied from the capacitor, and the switch (TL providing switching on/off the connection) 
a conductive portion (lead frames on package) on the placement portion, the conductive portion being configured to connect the capacitor and the switch in series (see series connection between C1/C2 and TL ), 
but does not teach the specific of the capacitor comprising: a dielectric layer; a first inner electrode and a second inner electrode.
However, Yamano et al. teaches the specific details of the structure of the capacitor (see Fig. 1A or 1B) comprising: 
a dielectric layer (12), a first inner electrode (14 connected to 16a) and a second inner electrode for the purpose of preventing acoustic noise of a circuit board by utilizing a ceramic capacitor (see para [0004]).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize a ceramic capacitor of Yamano et al. having multiple internal electrodes within dielectric layers in place of the capacitor of Mignoli et al. for a reliable operation by reducing acoustic noise coming from a circuit board.






Regarding claims 18 and 19, Mignoli et al. in view of Yamano teaches the light-emitting device according to Claim 1, further comprising: 
a driving circuit (gate driver 41 in Fig. 2 of Mignoli et al.) that is configured to drive the switch, wherein the capacitor (capacitor comprises of C1 and C2) further comprises: 
a third inner electrode (electrode 14 of C2 as shown in Fig. 1A of Yamano) and a fourth inner electrode (another electrode 14 of C2) , the dielectric layer (dielectric layer 12 of C2 as shown in Fig. 1A of Yamano) being between the third inner electrode and the fourth inner electrode, 
a third outer electrode (outer electrode 16a of C2 as shown in Fig. 1A of Yamano) electrically connected to the third inner electrode (14), and 
a fourth outer electrode  (outer electrode 16b of C2 as shown in Fig. 1A of Yamano) electrically connected to the fourth inner electrode (14), 
wherein the third inner electrode is insulated from the first inner electrode (C1 and C2 shown in Fig. 1B are insulated being separate capacitors, see para [0019]), and wherein the driving circuit is connected between the third outer electrode and the fourth outer electrode (41 shown in Fig. 2 of Mignoli et al. connected to between two parallel connected outer electrodes of  C1 and C2 ), and the fourth outer electrode is electrically connected to the second outer electrode (C1 and C2 having connected in parallel such that the fourth outer electrode of C2 is connected to the second outer electrode of C1),
but does not teach the specific of the driving circuit being on the outer face of the capacitor.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mignoli et al. in view of Yamano et al. and further in view of MUNDING (US 2015/0228878 A1).
Regarding claim 3, Mignoli et al. in view of Yamano et al. teaches the light-emitting device according to Claim 1, wherein the capacitor (Fig. 1A of Yamano et al.) is a capacitor  having the dielectric layer (12), the first inner electrode (14 connected to 16a), and the second inner electrode (14 connected to 16b), where the capacitor is integrated in a semiconductor substrate (see Figs. 16 and 17 of Yamano et al. , see para [0093]-[0094] and [0099])
but does not teach the specifics of the capacitor being a semiconductor capacitor..
However, MUNDING teaches a semiconductor capacitor (6 in Fig. 2D) used for a light emitting device since a silicon capacitor has a high capacitance density enabling miniaturization (see para [0039]).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the ceramic capacitor of Mignoli et al. and Yamano et al. with the semiconductor capacitor of MUNDING for the purpose of saving the circuitry space requirement.
Regarding claim 4, Mignoli et al. in view of Yamano et al., and further in view of MUNDING teaches the light-emitting device according to Claim 3, wherein the semiconductor capacitor comprises a connecting electrode on the outer face of the capacitor with the 
Regarding claims 11 and 12, Mignoli et al. in view of Yamano et al., and further in view of MUNDING teaches the light-emitting device according to Claim 3,
but does not teach the specific arrangement of in the semiconductor capacitor, the dielectric layer is in a vertical direction relative to the outer face of the capacitor on which the solid-state light-emitting element and the switch are located, and the semiconductor capacitor further comprising a projected portion of the semiconductor substrate that is immediately below a position at which the solid-state light- emitting element and the switch are located, and that is located laterally to the dielectric layer, the first inner electrode, and the second inner electrode.
However it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to arrange the semiconductor capacitor having dielectric layer in a vertical direction relative to the output face of the capacitor on which the solid state light emitting element and the switch are located and the semiconductor capacitor further comprising a projected portion of the semiconductor substrate that is immediately below a position at which the solid-state light-emitting element and the switch are located, and that is located laterally to the dielectric layer, the first inner electrode, and the second inner electrode, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 16, Mignoli et al. in view of Yamano et al., and further in view of MUNDING teaches the light-emitting device according to Claim 3,
wherein the semiconductor substrate is silicon (see para [0036]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mignoli et al. in view of Yamano et al. and MUNDING and further in view of CHONG et al. (US 2018/0130603 A1).
Regarding claim 13, Mignoli et al. in view of Yamano et al. and MUNDING teaches the light-emitting device according to Claim 11,
where the combination of Mignoli et al. ,Yamano et al. and MUNDING teaches the first inner electrode is electrically coupled to the solid-state emitting element and the second inner electrode is electrically coupled to the switch (Fig. 1A of Mignoli et al.), 
but does not teach the specific of the capacitor comprising a first via conductor electrically connected to the first inner electrode and to the solid-state light-emitting element, and a second via conductor electrically connected to the second inner electrode and to the switch, and wherein the first via conductor and the second via conductor are electrically connected to an outer electrode of the capacitor.
However, CHONG et al. teaches the specific of a capacitor comprising a first via conductor  (141 in Fig. 2) electrically connected to the first inner electrode and to the solid-state light-emitting element (141 being a via connected to an internal electrode 131 and the external electrode 121 such that 121 would be connected to the solid-state light-emitting element DL of Mignoli et al. which would be connected to a lead frame), and a second via 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the internal structure of the capacitor of CHONG et al. in place of the internal structure of Yamano et al. for the purpose of improving connectivity. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mignoli et al. in view of Yamano et al. and further in view of CHONG et al. (US 2018/0130603 A1).
Regarding claim 5, Mignoli et al. in view of Yamano et al., teaches the light-emitting device according to Claim 1,
where the combination of Mignoli et al. and Yamano et al. teaches the first inner electrode is electrically coupled to the solid-state emitting element and the second inner electrode is electrically coupled to the switch (Fig. 1A of Mignoli et al.), 
but does not teach the specific of the capacitor comprising a first via conductor electrically connected to the first inner electrode and to the solid-state light-emitting element, and a second via conductor electrically connected to the second inner electrode and to the switch, and wherein the first via conductor and the second via conductor are electrically connected to an outer electrode of the capacitor.

Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the internal structure of the capacitor of CHONG et al. in place of the internal structure of Yamano et al. for the purpose of improving connectivity.
Regarding claim 6, Mignoli et al. in view of Yamano et al. and further in view of CHONG et al. teaches the light-emitting device according to Claim 5, wherein the first via conductor is at a position connected to a first end of the solid-state light-emitting element on the outer face of the capacitor (141 is at a position connected to a first end of DL of Mignoli et al. as shown in Fig. 1A), and wherein the second via conductor is at a position connected to a first end of the switch on the outer face of the capacitor (142 is at a position connected to a first end of TL).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  one of ordinary skill in the art would not have been motivated to modify the teaching of Mignoli et al., Yamano et al., MUNGDING, and/or CHONG to further includes, among other things, the specific of the light-emitting device where the first via conductor and the second via conductor being electrically connected to a third via conductor, the third via conductor reaching a face of the semiconductor capacitor that is opposite to the outer face of the semiconductor capacitor (claim 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAKASUJI et al. (US 2014/0374776 A1) discloses an optical coupling semiconductor device.
LEE et al. (US 2018/0342351 A1 ) discloses a multilayer ceramic capacitor.
Fujimoto et al. (US PAT No. 9,277,647) discloses capacitor element mounting structure.
Park et al. (US PAT No. 9,697,953) discloses a multilayer ceramic electronic component and board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           
 
/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844